)


               ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -­                                )
                                            )
Evolved Machines                            )      ASBCA No. 61623
                                            )
Under Contract No. HROO l l-10-C-0032       )

APPEARANCE FOR THE APPELLANT:                      Paul A. Rhodes, Ph.D.
                                                    President

APPEARANCES FOR THE GOVERNMENT:                    E. Michael Chiaparas, Esq.
                                                    DCMA Chief Trial Attorney
                                                   Robert L. Duecaster, Esq.
                                                    Trial Attorney
                                                    Defense Contract Management Agency
                                                    Chantilly, VA

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: July 12, 2018




                                                   dministrative Judge
                                                 Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61623, Appeal of Evolved Machines,
rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals


                                                                                            f
                                                                                            i